Pee Ctjeiam,
In Stegmaier v. Jones, 203 Pa. 47, and again in Com. ex rel. Miller v. Brown, 210 Pa. 29, attention was called to the fact that there is no constitutional requirement of uniformity in legislation as to matters included in section 7 of article III, of the constitution. That section prohibits local and special laws upon certain enumerated subjects and thereby requires that the legislation upon such subjects shall be general. Uniformity of provision or of result is not therefore in itself a requirement, but merely one of the tests judicially applied to determine the local, special or general character of the statute challenged. As said in Stegmaier v. Jones, supra, “a law may by classification or otherwise produce some diversity of result and yet be general, for where the classification is based on genuine distinctions, its expediency is for legislative determination.” And in the present case it is well pointed out by the learned judge below that while the acceptance of different portions of the act of 1874 by different districts may introduce greater divergencies between such districts than existed before, yet the general effect is to assimilate each to the standard of the act.
The persistent course of argument in cases of this class seems to require a reiteration of the true standard of constitutionality as being generality as opposed to localism or specialism, and of the rule that uniformity is not a constitutional requirement but merely one of the tests of generality.
Upon the constitutional question in the present case the judgment is affirmed on the opinion of the learned judge below.